Citation Nr: 0110374	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-13 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased initial evaluation for hearing 
loss, currently evaluated at a noncompensable level.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
February 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that granted the veteran's claim of 
entitlement to service connection for hearing loss at a 
noncompensable level.  The veteran disagrees with this level 
of evaluation.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim on appeal has been 
obtained by the RO. 

2. The veteran's hearing loss is currently manifested by 
right ear mild sloping to severe sensorineural hearing 
loss at 1000 through 8000 hertz, and left ear mild sloping 
to moderately severe sensorineural hearing loss from 1000 
to 8000 hertz hearing loss; he has Level III hearing in 
the right ear, and Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for an increased evaluation for the veteran's 
service connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an increased initial evaluation is 
warranted for his bilateral hearing loss.  As discussed in 
detail below, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

A review of the record reflects that service connection for 
bilateral hearing loss was established at a noncompensable 
level by the currently appealed rating decision dated 
November 1999.  That decision was based on the statements of 
the veteran that he suffered from noise exposure while in 
service as an airplane mechanic, and on the statement of the 
examiner from the report of a VA examination dated October 
1999, in which the examiner opined that the veteran's 
excessive noise exposure seemed to be centered around his 
experience in service, and that it was as least as likely as 
not that the acoustic trauma the veteran suffered in service 
resulted in some high frequency hearing loss.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The recent evidence of record includes the reports of VA 
outpatient treatment and a VA examination, which included 
audiometric testing, and statements from the veteran.

As noted previously, the veteran indicated in several 
statements that while in service he was an airplane mechanic, 
and as such was exposed to high levels of noise.

VA outpatient treatment records indicate that the veteran was 
ordered two new hearing aids in November 1995, and had these 
aids checked in March 1996.

A statement from Charles Elliott, M.D., indicates that he 
treated the veteran for hearing and some bouts of dizziness.  
He indicated that he had periodically removed cerumen from 
the veteran's ears, with the most recent time in November 
1995, and that he had treated the veteran for vertigo, most 
recently in March 1997.  Dr. Elliot noted that the veteran 
had bilateral hearing aids.

On the authorized audiological evaluation in October 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
70
75
90
LEFT
25
40
45
65
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 in the left ear.  The 
examiner diagnosed the veteran with right ear mild sloping to 
severe sensorineural hearing loss at 1000 through 8000 hertz, 
and left ear mild sloping to moderately severe sensorineural 
hearing loss from 1000 to 8000 hertz.

As noted above, currently, the veteran's service connected 
hearing loss is evaluated as noncompensable under 38 C.F.R. 
§ 4.85 (2000).   The Board notes that, during the pendency of 
this appeal, VA issued new regulations for evaluating 
diseases of the ears and other sense organs, effective June 
10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 1999).  The 
Court has held that, where laws or regulations change after a 
claim has been filed or reopened and before administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies, unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
provide otherwise, and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Fischer v. West, 
11 Vet. App. 121 (1998).  The Board however, notes that these 
new regulations were clearly considered by the RO, as they 
were quoted in the May 2000 Statement of the Case.  Further, 
in this case, where there has been no change in the 
substantive criteria directly affecting the veteran's claim, 
the Board has determined that there is no prejudice to the 
veteran in proceeding to consider the issue.  Remand of the 
issue would only needlessly delay consideration of the 
veteran's claim, without any benefit to the veteran.  The 
Board further notes that the veteran has had ample 
opportunity to advance argument and evidence as to the 
limitations produced by his service connected disability, and 
there is no prejudice in the Board reviewing his claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Taking into account all the evidence, the Board finds that 
the veteran's hearing loss is properly evaluated as 
noncompensable.  In this regard, the Board notes that the 
results of the October 1999 examination indicate that the 
veteran had an average pure tone threshold in the right ear 
of 68 decibels with speech recognition of 88 percent, and an 
average pure tone threshold in the left ear of 53 decibels 
with speech recognition of 92 percent.  Evaluating these test 
scores based on Table VI found at 38 C.F.R. § 4.85, the 
veteran's right ear hearing acuity is at Level III and his 
left ear is at Level I.  This level of hearing acuity, as 
reflected on Table VII of 38 C.F.R. § 4.85, warrants a 
noncompensable evaluation.

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  Here, such mechanical 
application establishes that a noncompensable disability 
rating is warranted.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  However, as alluded to above, inasmuch as 
the noncompensable evaluation reflects the highest degree of 
impairment shown since the date of the grant of service 
connection for hearing loss, and that evaluation is effective 
since that time, there is no basis for a staged rating in the 
present case.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), by 
virtue of the Statement of the Case issued during the 
pendency of the appeal, and the Board decision dated 
September 1998, the veteran and his representative were given 
notice of the information necessary to substantiate this 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  A VA 
examination was conducted, and a copies of that report 
associated with the file.  As such, and in light of the 
mechanical nature of the hearing loss regulations, as noted 
above, the Board is of the opinion that a remand in this case 
would only needlessly delay the consideration of the 
veteran's claim, without any benefit to the veteran.  


ORDER

Entitlement to an increased initial evaluation for the 
veteran's service connected bilateral hearing loss is denied.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

